DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-5, 10, 15, 18, 19, 21, 23, 27, 30-34, 49, 52-53, 55, and 59-60 are pending and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is rejected as being indefinite for the recitation of an applicator comprising a “wicker”. It is unclear what said component “wicker” is or how it is functionally connected to the applicator. The Specification has not provided any description, diagram, or definition of said “wicker”. According to dictionary, “wicker” means a variety of vines, grasses, and plants that are used for weaving into furniture, or the products made thereof. A search of patents related to agricultural vehicles, tractors, or sprayers, does not return any description or diagram depicting “wicker” other than a person named “Wicker”. Therefore, the scope of the claim is not clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 4, 5, 15, 18, 19, 21, 23, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Amanullah, et al. "Phenology, growth, and grain yield of maize as influenced by foliar applied urea at different growth stages." Journal of plant nutrition 33.1 (2009): 71-79., in view of “4 Series Sprayers” by John Deere (“Deere” hereinafter) published in May 2016. 
Claim 1 is drawn to a method of providing an agricultural composition to a corn field comprising applying said agricultural composition on said corn field from above using a ground-based agricultural vehicle comprising an applicator for applying said agricultural composition, wherein the corn plants of said corn field comprise an average height of less than or equal to 2.2 meters, and wherein at least 50% of said corn plants are at V12 stage or later.
Regarding claim 1, Amanullah teaches a method of foliar application of fertilizer composition to corn plot, at different growth stages (i.e. applying an agricultural composition to a corn field comprising applying said agricultural composition on said corn field from above), such as at V12 stage and the plants having an average height of 166 cm (1.66 meters) (Table 2), i.e. wherein the corn plants of said corn field comprise an average height of less than 2.2 meters, and wherein at least 50% of said corn plants are at V12 stage or later.
Regarding claim 1, Amanullah teaches that all the routine agronomic practices were done uniformly for the entire experimental units (p. 73, bottom). Although Amanullah does not explicitly teach using a ground-based agricultural vehicle comprising an applicator for applying said agricultural composition, such is extremely routine and conventional in agronomic practices. For example, John Deere provides the ground-based agricultural vehicle comprising an 
Claims 2, 4, 5, 15, 18, 19, 21, 23, 27, and 34, are drawn to the method of claim 1, wherein said average height is between 0.8 meters and 2.1 meters, between 0.9 meters and 2.1 meters, or between 0.9 meters and 1.5 meters; wherein at least 50% of said corn plants are not damaged by said applicator; wherein said agricultural composition comprises a composition selected from the group consisting of a fertilizer, a pesticide, and a cover crop seed; wherein said ground-based agricultural vehicle comprises a self-propelled agricultural sprayer, wherein said agricultural sprayer comprises an applicator arm or boom, wherein the lower surface of said applicator arm or boom is positioned equal to or less than 2.0 meters above soil level, wherein said ground-based agricultural vehicle comprises a main body, wherein the lower exterior surface of said main body is equal to or less than 2.0 meters above soil level, wherein the lower surface of said applicator is positioned equal to or less than 2.0 meters above soil level; wherein said applicator comprises a nozzle, a drip line, and/or a wicker; or the composition is a liquid.
Regarding these claims, Amanullah teaches the plant height (1.66 meters); plant height taken from base to top (p. 74), which reads on from “the soil” (i.e. base) to “the uppermost leaf surface of the leaf farthest from the soil” (i.e. top). Deere teaches the agricultural sprayer comprising a boom with automatically adjustable height any distance of 0.38-1.93 meters above the soil level (see above) and a nozzle (above); and the compositions could be sprayed as herbicide et c(i.e. liquid). 
entirely untrue and contradicted by Applicant’s own disclosure of a multitude of makes and models of commercially available sprayers that do have an above-ground clearance of 6 feet or more. The PHOSITA would have had reasonable to do so since it is a conventional and routine practice to apply agricultural compositions to corn field at any growth stages as needed. The PHOSITA would have had reasonable expectation of success in practicing the claimed method, such as avoiding damaging more than 50% of his valuable crop, given the fact that the boom could have been adjusted to any height with sufficient clearance over the crop.
Therefore, the claimed invention is prima facie obvious over the combined teachings of the prior art.
Claims 49, 52, 53, 55, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over “Corn Herbicide Application Timings”, 2015, published online by PennState Extension, in view of “4 Series Sprayers” by John Deere (“Deere” hereinafter) published in May 2016. 
laim 49 is drawn to a method of providing an agricultural composition to a corn field, reciting the corn plants at V6 stage and no taller than 1 meter; Claim 52 recites the V8 and 1.5 meters.
Claims 53, 55 and 60 are drawn to the method of claim 52, wherein the plant height is between 0.4 meters and 1.5 meters, etc; wherein the composition is a herbicide, etc., wherein the applicator is higher than the plant.
“Corn Herbicide Application Timings” teaches applying herbicides (i.e. agricultural compositions) to a corn field, when the corn plants are at various stages, such as V6 and V8 stages (“5-9 collars”) and having an average height of 12-20 inches (0.30 to 0.50 meters). 
“Corn Herbicide Application Timings” is silent regarding the machinery used in the method. However, it is outrageously routine and conventional to use any of the readily available farm machines such as those provided by John Deere, the 4-series sprayers.
As discussed above, the 4-series sprayers has a boom adjustable to ground clearance of 0.38 to 2.45 meters.
It would have been prima facie obvious and within the scope of a PHOSITA to have used any conventionally available ground-based agricultural vehicle comprising an applicator such as those provided by Deere, for applying an agricultural composition to any corn field having corn plants at any stages of any height, such as the regular corn varieties having a plant height of 12-20 inches (0.30 to 0.50 meters) at V5 to V9 stages, which include V6 and V8. Such a method would have been routine, conventional, and obvious, since the machines of Deere—as well as many similar products commercially available-- have applicators at adjustable height from 0.38 to 2.45 meters. It should be noted, that the statement in Applicant’s Specification, e.g. p. 1, [0004] “[H]owever, standard agricultural sprayers and other mechanized applicators typically entirely untrue and contradicted by Applicant’s own disclosure of a multitude of makes and models of commercially available sprayers that do have an above-ground clearance of 6 feet or more. The PHOSITA would have had reasonable to do so since it is a conventional and routine practice to apply agricultural compositions to corn field at any growth stages as needed. The PHOSITA would have had reasonable expectation of success in practicing the claimed method, such as avoiding damaging more than 50% of his valuable crop, given the fact that the boom could have been adjusted to any height with sufficient clearance over the crop.
Therefore, the claimed invention is prima facie obvious over the combined teachings of the prior art.

Claims 1, 2, 4, 5, 10, 15, 18, 19, 21, 23, 27,  34, 49, 52, 53, 55, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Strelioff et al., PRPUB US 20130345937 A1, Dec. 26, 2013, in view of patent US 4368592 A to Welch, V.A., 1983.
Claims 1, 2, 4, 5, 15, 18, 19, 21, 23, 27, 34, 49, 52, 53, 55, and 60 are summarized supra.
Claims 10 and 59 recites dwarf or semi-dwarf maize plants. 
Strelioff teaches a ground-based agricultural vehicle comprising an applicator and methods of using in applying agricultural compositions to a corn field, e.g. a method of providing an agricultural composition to a crop field comprising applying said agricultural composition on said crop field from above using a ground-based agricultural vehicle (para [0002], In agriculture, trailed or self-propelled units such as sprayers, have booms which are towed behind tractors and are controlled to deliver insecticides and the like to crops through which the tractor drives.; [0010], A method and apparatus for controlling a height of an 
Strelioff does not teach corn plants having an average height of less than or equal to 2.2 meters at V12 stages or later, or less than 1.0 meter and V6, or less than 1.5 meters at V8, or s dwarf or semi-dwarf corn.
Welch teaches a semi-dwarf corn plants having an average height of 2 to 3.5 feet (0.6 to 1.06 meter) at maturity and hybrid plants made thereof having an average height one third of the normal size of maize plant (Col. 2, lines 25-38). It should be noted as disclosed in the instant disclosure, normal maize height at its peak is 1.83 meter ([0004]).
It would have been prima facie obvious and within the scope of a PHOSITA at the time of the instant invention to have used any routine and conventional farm machine, such as the ground-based agricultural vehicle comprising an applicator taught by Strelioff, in a method of applying agricultural compositions to any corn field comprising any corn variety of any height, 
Therefore, the claimed invention is prima facie obvious over the combined teachings of the prior art.
Claims 1, 2, 4, 5, 10, 15, 18, 19, 21, 23, 27, 30, 34, 49, 52, 53, 55, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Amanullah, et al. "Phenology, growth, and grain yield of maize as influenced by foliar applied urea at different growth stages." Journal of plant nutrition 33.1 (2009): 71-79., in view of “4 Series Sprayers” by John Deere (“Deere” hereinafter) published in May 2016, and further in view of Barten et al. (PGPUB US 20160319375 A1, Pub. Date: Nov. 3, 2016). 
Claims 1, 2, 4, 5, 10, 15, 18, 19, 21, 23, 27, 34, 49, 52, 53, 55, 59, and 60 are summarized supra.
The teachings of Amanullah and Deere are summarized supra.
Claims 30 is drawn to the method, wherein the corn plants have a mutation at br2 locus. 
Amanullah and Deere do not teach the semi-dwarf corn plants having a mutation at br2 locus.

Therefore, it would have been prima facie obvious for a PHOSITA to It would have been prima facie obvious and within the scope of a PHOSITA to have used any conventionally available ground-based agricultural vehicle comprising an applicator such as those provided by Deere, for applying an agricultural composition to any corn field having corn plants at any stages of any height, such as the regular corn varieties having a plant height of 12-20 inches (0.30 to 0.50 meters) at V5 to V9 stages, which include V6 and V8; or the brachytic dwarf or semi-dwarf plants such as those taught in Barten with as much as 70% of reduction of the heights above. entirely untrue and contradicted by Applicant’s own disclosure of a multitude of makes and models of commercially available sprayers that do have an above-ground clearance of 6 feet or more. Regardless how the plant height is measured, it would have been obvious for the PHOSITA to adjust the applicator height accordingly, provided with the fact that the applicator ground clearance can be adjusted anywhere from 0.38-2.45 meters. It should be noted that as long as the ground clearance is capable of being adjusted above the maximum height of crop, the limitation reciting corn plant height does not constitute a meaningful limitation to make any adjustment to the method as patently non-obvious. The PHOSITA would have had reasonable to do so since it is a conventional and routine practice to apply agricultural compositions to corn field at any growth stages as needed. The PHOSITA would have had reasonable expectation of success in practicing the claimed method, such as avoiding damaging more than 50% of his valuable crop, given the fact that the boom could have been adjusted to any height with sufficient clearance over the crop.
Therefore, the claimed invention is prima facie obvious over the combined teachings of the prior art.

Claims 1, 2, 4, 5, 10, 15, 18, 19, 21, 23, 27, 30, 31, 34, 49, 52, 53, 55, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Amanullah, et al. "Phenology, growth, and grain yield of maize as influenced by foliar applied urea at different growth stages." Journal 
Claims 1, 2, 4, 5, 10, 15, 18, 19, 21, 23, 27, 34, 49, 52, 53, 55, 59, and 60 are summarized supra.
The teachings of Amanullah and Deere are summarized supra.
Claims 30-31 are drawn to the method, wherein the corn plants have a mutation at br2 locus or a heterologous polynucleotide capable of suppressing expression of a br2 gene or an mRNA transcribed therefrom. 
Amanullah and Deere do not teach the semi-dwarf corn plants having a mutation at br2 locus or a heterologous polynucleotide capable of suppressing expression of a br2 gene or an mRNA transcribed therefrom.
Johal teaches brachytic or dwarf corn plants having a mutation at the br2 locus, and having reduced plant height (30-70% shorter than their normal sibs, para [0009]).  Since the normal peak height of maize plants are at around 6-feet (1.83 meters, instant Specification), and plants at V6, V8 and V12 stages are shorter than the peak height, and that normal maize plants have an average height of 2-3.5 feet at V5-V9 stages, it is construed that Johal teaches br2 mutant dwarf plants or hybrids thereof having a peak height of as low as 0.5 meters at the peak, therefore considerably shorter at V6, V8 or V9 stages than 0.5 meters.
Johal teaches suppression (sense or antisense orientation to suppress the level of an endogenous br2 gene product, para [0023]) of the endogenous Br2 gene with a heterologous nucleotide (e.g. antisense), wherein the modified plant has reduced height (Claims 18-21).
entirely untrue and contradicted by Applicant’s own disclosure of a multitude of makes and models of commercially available sprayers that do have an above-ground clearance of 6 feet or more. Regardless how the plant height is measured, it would have been obvious for the PHOSITA to adjust the applicator height accordingly, provided with the fact that the applicator ground clearance can be adjusted anywhere from 0.38-2.45 meters. It should be noted that as long as the ground clearance is capable of being adjusted above the maximum height of crop, the limitation reciting corn plant height does not constitute a meaningful limitation to make any adjustment to the method as patently non-obvious. The PHOSITA would have had reasonable to do so since it is a conventional and routine practice to apply agricultural compositions to corn field at any growth stages as needed. The PHOSITA would have had reasonable expectation of success in practicing the claimed method, such as avoiding damaging more than 50% of his any height with sufficient clearance over the crop.
Therefore, the claimed invention is prima facie obvious over the combined teachings of the prior art.
Claims 1, 2, 4, 5, 10, 15, 18, 19, 21, 23, 27, 30-34, 49, 52, 53, 55, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Amanullah, et al. "Phenology, growth, and grain yield of maize as influenced by foliar applied urea at different growth stages." Journal of plant nutrition 33.1 (2009): 71-79., in view of “4 Series Sprayers” by John Deere (“Deere” hereinafter) published in May 2016, and further in view of Johal et al. (PGPub. No.: US 20020162142 A1, Pub. Date: Oct. 31, 2002), and Patent US 6198021 B1 issued to Lange, 2001. 
Claims 1, 2, 4, 5, 10, 15, 18, 19, 21, 23, 27, 30, 31, 34, 49, 52, 53, 55, 59, and 60, and the teachings of Amanullah, Deere, and Johal, are summarized are summarized supra.
Claims 32-33 are drawn to the method, wherein the corn plants have a mutation at GA20ox locus or a heterologous polynucleotide capable of suppressing expression of a GA20ox gene or an mRNA transcribed therefrom. 
Amanullah, Deere, and Johal, do not teach GA20ox.
Lange teaches maize plant comprising an antisense heterologous polynucleotide suppressing the GA20ox gene in a maize plant (Claims 3 and 8).
Although Lange does not explicitly teach a maize mutant plant having a mutation in the endogenous GA20ox, it would have been prima facie obvious and within the scope of a PHOSITA to have applied any conventional mutagenesis and screening method to have identified a mutation in the endogenous GA20ox, similar to the teachings of Johal regarding the maize mutant plant having a mutation in the endogenous Br2. 
entirely untrue and contradicted by Applicant’s own disclosure of a multitude of makes and models of commercially available sprayers that do have an above-ground clearance of 6 feet or more. Regardless how the plant height is measured, it would have been obvious for the PHOSITA to adjust the applicator height accordingly, provided with the fact that the applicator ground clearance can be adjusted anywhere from 0.38-2.45 meters. It should be noted that as long as the ground clearance is capable of being adjusted above the maximum height of crop, the limitation reciting corn plant height does not constitute a meaningful limitation to make any adjustment to the method as patently non-obvious. The PHOSITA would have had reasonable to do so since it is a conventional and routine practice to apply agricultural compositions to corn field at any growth stages as needed. The PHOSITA would have had reasonable expectation of success in practicing the claimed method, such as avoiding damaging more than 50% of his valuable crop, given the fact that the boom could have been adjusted to any height with sufficient clearance over the crop.
Therefore, the claimed invention is prima facie obvious over the combined teachings of the prior art.
 Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663